Citation Nr: 0118237	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-18 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, left knee, with patellar tendinitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran, who had active service from 
June 1989 to April 1991, appealed that decision.


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
symptomatic but it is not productive of any subluxation, 
instability, or appreciable limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia patella, left knee, with patellar tendinitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000); Veterans Claims Assistance Act, Pub. L. 
No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran separated from service in April 1991 as a result 
of numerous complaints of left knee pain following an injury 
in 1989.  A September 1991 rating decision granted service 
connection for what was then characterized as status post 
knee sprain with possible torn cartilage.  A 10 percent 
evaluation was assigned effective April 6, 1991, the day 
following his separation from active service.

The RO received this claim for an increased evaluation in 
August 1998.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

In this case, the RO has informed the veteran of the 
requirements necessary for a higher evaluation for his left 
knee disorder.  He was provided a photocopy of the underlying 
rating decision at the time of his January 1999 notice, and 
he has been provided with a statement of the case in July 
1999 and supplemental statements of the case thereafter.  The 
notice requirements of the Act have been completed, and 
further action is not warranted.

In a similar manner, the veteran has informed the RO that all 
treatment for his left knee disorder was through the VA, and 
the RO has obtained these treatment records.  While the 
veteran did state in May 2001 that he had an appointment with 
a doctor at a clinic, he did not identify the name of the 
clinic or when the appointment was to take place.  The 
veteran also related to a fee-basis examiner in February 2001 
that he underwent an MRI administered by the VA in October or 
November 2000.  However, other evidence in the claims file 
reflects that the RO scheduled the veteran for an MRI in 
September 2000, but the veteran canceled that test.  There is 
no other evidence that would suggest that the test was 
rescheduled.  To delay adjudicating the claim to attempt to 
obtain a possible, future record is not mandated by the Act, 
nor does the Act require that the VA seek out records that do 
not exist.  The Board finds that the records development 
mandated by the Act have been completed.  Finally, the 
veteran has been afforded numerous VA examinations during the 
course of this claim, which fulfills this requirement of the 
Act.  

As a result of this claim, the RO afforded the veteran a VA 
orthopedic examination in August 1998.  The veteran informed 
the examiner that he injured his left knee during basic 
training, and that he was told during service that he 
probably had a torn cartilage.  The veteran related current 
intermittent swelling and "giving away."  The veteran also 
stated that medication offered no relief, and that he could 
not stand for long periods of time.  Objectively, range of 
motion was from zero to 135 degrees in both knees.  The knee 
was stable to varus-valgus stress test.  He was exquisitely 
tender to palpation over the medial joint line, and he had a 
positive McMurray's sign.  X-rays were unremarkable.  A 
medial meniscus tear was diagnosed.  These results are 
consistent with a January 1997 VA treatment record, which 
showed a full range of motion of the left knee, with no 
swelling or effusion.  Medial tenderness was noted then, 
however.

In May 2000, the RO again afforded the veteran a VA 
orthopedic examination.  His history was reviewed, and the 
veteran related current pain, weakness, numbness and 
stiffness, worse with steps.  Objectively, there was no 
effusion, but there was some tenderness to compression of the 
patella.  His knee was stable on the varus-valgus stress test 
at 30 degrees.  There was a negative Lachman's, posterior 
drawer and anterior drawer tests.  In contrast to the earlier 
examination, he had a negative McMurray's test.  X-rays were 
within normal limits, consistent with the earlier X-rays.  
This examiner stated that the veteran had patellofemoral 
syndrome with possible lateral meniscus tear, and that the 
veteran needed further examination.  The examiner explained 
that while a lateral meniscus tear could be present, the 
absence of effusion indicated that this was a low 
possibility.  He recommended an MRI for further information.

The recommended MRI was scheduled for September 2000.  A 
notation in the claims file shows that the veteran canceled 
this test.  In February 2001, the veteran was provided a fee-
basis VA examination.  His history was again reviewed, and 
the veteran reported increasing pain in his left knee.  The 
veteran continued with complaints of weakness, stiffness, 
swelling, inflammation and lack of endurance.  These symptoms 
were reportedly constant.  Physical examination showed no 
evidence of arthritis, joint effusion, fracture, subluxation 
or osteochondral bony defects.  Leg lengths were equal, and 
feet did not show abnormal weight bearing, as through 
callosities or unusual shoe wear.  Posture was normal and he 
was able to heel and toe walk and crouch to a squatted 
position.  The left knee appeared normal, with no swelling, 
effusion or instability.  Range of motion was within normal 
limits.  There was mild tenderness along the lateral joint 
line, and there was pain with patellar grind.  X-rays showed 
no abnormalities.

This examiner stated that the veteran's left knee pain was 
the result of chronic chondromalacia patella and patellar 
tendinitis, which most likely originated during service.  The 
failure to resolve was attributed to either the degenerative 
nature of the problem or to inadequate treatment.  He 
continued that this problem was common in the general 
population, and that it did not preclude employment, although 
he stated that heavy lifting and prolonged sitting or 
standing should be avoided.  In a like manner, direct 
pressure on the knees should be avoided, and the examiner 
cited as a specific example work as a carpet layer.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  Plate II of 
38 C.F.R. § 4.71 provides that full range of motion of the 
knee is from zero degrees to 140 degrees.  

The veteran's left knee disorder has been evaluated under 
Diagnostic Code 5257, which provides that slight impairment 
resulting from recurrent subluxation or laxity warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted 
under that code for moderate subluxation or laxity, while a 
30 percent evaluation, the highest under that code provision, 
is warranted for severe recurrent subluxation or laxity.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA examinations performed during the course of this claim 
show that the veteran is not burdened by instability or 
subluxation.  While the veteran had a positive McMurray's 
sign in August 1998, reflecting possible damage to the 
meniscus, subsequent examinations did not show this.  What is 
more, the May 2000 VA examination report seemed to discount 
the possibility of a meniscus tear because of the lack of 
effusion.  In any event, the examinations do not reflect the 
presence of instability or subluxation, and an evaluation in 
excess of 10 percent under Diagnostic Code 5257 based upon 
the presence of either is not warranted.

In the alternative, Diagnostic Code 5260 provides that 
limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 30 degrees warrants a 
20 percent evaluation, while a 30 percent evaluation, the 
highest under that diagnostic code, is warranted when flexion 
is limited to 15 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides that 
limitation of flexion to 10 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees, while a 30 percent 
evaluation is warranted when extension is limited to 20 
degrees.  A 40 percent evaluation is warranted under this 
diagnostic code when extension is limited to 30 degrees, and 
a 50 percent evaluation, the highest under this diagnostic 
code, is warranted when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

As the veteran's left knee showed virtually full range of 
motion throughout the course of this claim, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent under either Diagnostic 
Code 5260 or 5261.  In denying an increased evaluation under 
these code provisions, the Board is mindful of the United 
States Court of Appeals for Veterans Claims (Court) decision 
that held that when evaluating an orthopedic disability that 
is evaluated based upon limitation of motion, functional loss 
of motion due to objective evidence of pain on use must also 
be considered.  DeLuca v. Brown, 6 Vet App 321 (1993).  In 
this case, the Board notes that the veteran's left knee has 
displayed full range of motion during the course of this 
claim, and even taking into consideration the veteran's 
complaints, a 10 percent evaluation, but no higher, may be 
warranted under Diagnostic Code 5260 or 5261 based on his 
complaints.  The Court's decision was predicated on objective 
evidence of painful use.  The Board notes that the fee-basis 
examiner stated in February 2001 that there were no 
callosities or unusual shoe wear, which would be indicia of 
pathology of painful use.  There was thus no evidence of 
disuse, as contemplated by 38 C.F.R. § 4.40.  There is no 
medical evidence to show that pain, flare-ups of pain, loss 
of strength, incoordination, weakness, or any other symptom 
or clinical finding results in any additional functional 
limitation to a degree that would support a rating in excess 
of 10 percent under any of the rating criteria for knees.  
38 C.F.R. §§ 4.40, 4.45; Deluca, supra.

In denying an evaluation in excess of 10 percent for the 
veteran's left knee, the Board acknowledges that VA General 
Counsel Precedent Opinions provide for multiple ratings for 
arthritis under Diagnostic Code 5003-5010 (for degenerative 
and posttraumatic arthritis, respectively) and Diagnostic 
Code 5257 (for subluxation or lateral instability).  
VAOPGCPREC 23-97 (issued July 1, 1997); VAOPGCPREC 9-98 
(issued August 14, 1998).  In this case, however, X-rays have 
repeatedly showed an absence of arthritic changes, and a 
separate evaluation for this disability is thus not 
warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his chondromalacia 
patella or patellar tendinitis has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  The Board finds the fee-basis 
examiner's opinion of February 2001 to be quite instructive 
in this regard.  He stated that the veteran's chondromalacia 
patella and patellar tendinitis are quite common in the 
population, and that these problems would not preclude 
gainful employment.  While the veteran should avoid work that 
puts pressure on the knees, such as carpet laying, as cited 
by the examiner, there is no evidence in the claims file that 
would reflect that the veteran's occupational history, 
particularly the most recent, includes this form of work.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).










ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella, left knee, with patellar tendinitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

